Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 1 of 22 PageID: 832




NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

    VERONICA VILLARREAL,                                     Civil Action No.: 2:19-10580
                                     Plaintiff,

                   v.                                        OPINION
    UNITED AIRLINES, INC and ASSOCIATION
    OF FLIGHT ATTENDANTS-CWA, AFL-CIO,
                                     Defendants.

CECCHI, District Judge.
           This matter comes before the Court on two motions to dismiss pro se Plaintiff Veronica

Villareal’s (“Plaintiff”) Amended Complaint (ECF No. 41 (“AC”)):             (1) Defendant United

Airlines, Inc.’s (“United”) motion to dismiss (ECF No. 48) pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6); and (2) Defendant Association of Flight Attendants-CWA, AFL-

CIO’s (“AFA”) motion to dismiss (ECF No. 49) pursuant to Rule 12(b)(6). This matter is decided

without oral argument pursuant to Rule 78(b). For the reasons set forth below, both motions are

granted, and the Amended Complaint is dismissed.

      I.        BACKGROUND 1

           A.     Summary

           Plaintiff is a woman of Mexican descent, who was employed by United as a flight

attendant. The instant action arises out of her termination in 2014 for missing a scheduled flight.

Plaintiff alleges that she suffered ethnic discrimination at the hands of her supervisor from

approximately 2008 to 2013, and that her union (AFA) failed to adequately represent her during

various employment disputes in that timeframe and subsequent termination hearings. After failing


1
    The following facts are accepted as true for purposes of the instant motions.
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 2 of 22 PageID: 833




to overturn her termination through United’s internal measures, in 2016, Plaintiff sued United and

her ex-supervisor in state court, asserting discrimination. Plaintiff’s state court action was

dismissed in 2018. In 2019, Plaintiff initiated the instant action, asserting the same claims of

discrimination against United but now joining AFA.           United maintains that Plaintiff was

terminated for just cause and argues that discrimination claims against it are barred by preclusion

doctrines. AFA contends that it made a good-faith effort to defend Plaintiff, timely filed her

termination grievance, and closed her case after determining that it lacked merit to proceed to

arbitration.

        B.      Background

        Plaintiff was first hired as a flight attendant in June 1997 by Continental Airlines, which

later merged into United. See AC at 1. In mid-2008, Plaintiff attempted to intervene in United’s

investigation of another employee as a witness, but United did not allow her to do so. Id. Plaintiff

thereafter filed a complaint of discrimination at United’s headquarters. Id. Plaintiff alleges that,

after filing the complaint, her then-supervisor, Margaret Komar-Kasnowski, (“Komar-

Kasnowski”) retaliated and discriminated against her. Plaintiff specifically alleges that Komar-

Kasnowski: (1) investigated Plaintiff; (2) issued pretextual disciplinary and tardiness warnings;

(3) made fun of Plaintiff’s accent; (4) called Plaintiff “Charo,” the nickname of a famous Spanish-

American actress; and (5) announced Plaintiff’s private medical information to other employees.

Id. at 1–2.

        On April 24, 2013, Plaintiff filed a complaint against Komar-Kasnowski with her base

manager. Id. at 2. The day after filing the complaint, Plaintiff received a termination warning

from Komar-Kasnowski for missing her assigned flights, which Plaintiff alleges was retaliatory.

Id.; ECF No. 2-1, Exhibit to Original Complaint (“Exh.”), at 9. After receiving the warning,




                                                     2
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 3 of 22 PageID: 834




Plaintiff contacted AFA to file a grievance against Komar-Kasnowski, but it is unclear whether

AFA responded to Plaintiff’s requests. AC at 2.

       Sometime between April 2013 and July 2014, Plaintiff communicated with AFA

representative Trisha Williams (“Williams”), hoping to remove the termination warning from her

record. Id. Williams received a written statement from Plaintiff and informed her that she would

schedule a grievance hearing. Id. at 3. Williams eventually reported to Plaintiff that ‘step 1’ of

the termination warning grievance was denied and transferred for appeal. Id. Plaintiff did not

receive any further information from Williams or AFA with regards to her termination warning

grievance. Id. Plaintiff alleges that she was improperly denied a hearing on the issue and that

United failed to produce scheduling tapes essential to her scheduling dispute. Id. at 3–4.

       On August 7, 2014, United informed Plaintiff that she was terminated due to an

unsatisfactory work record, including attendance infractions that Plaintiff contests. Exh. at 14–15;

AC at 3.    Plaintiff objected to her firing during a termination meeting and noted Komar-

Kasnowski’s acts of discrimination against her. Id. AFA’s Steve Brooks (“Brooks”) represented

Plaintiff at the termination meeting, although Plaintiff alleges that “Brooks did not respond or act[]

in conforming the plaintiff’s rights.” Id.

       Subsequently, AFA filed a grievance over Plaintiff’s termination. In September 2014, a

‘step 1’ grievance hearing was conducted before Janie Devito, a supervisor at United. Id. at 4.

Plaintiff alleges that her termination was overturned at the step 1 hearing, but that AFA––through

Brooks and another representative, Lynn Barnett (“Barnett”)––falsely informed her that the

grievance was denied at step 1. Id. Despite Plaintiff’s assertion that her termination was

overturned at the step 1 hearing, she also alleges that, sometime in November 2014, a ‘step 2’

grievance hearing took place. At this stage, the handling of the grievance was assigned to AFA




                                                      3
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 4 of 22 PageID: 835




representative Cindy Commander-Stegemoller (“Commander-Stegemoller”). Id. at 6, ¶¶ 5–6. 2

Plaintiff was notified that United denied the grievance at step 2. Id. at 6, ¶ 6. She subsequently

requested records of the grievance hearings but AFA told her it is not required to create records of

any grievance process. Id. at 4.

       On December 23, 2014, Commander-Stegemoller informed Plaintiff that AFA’s grievance

committee had determined that her grievance did not have sufficient merit to proceed to arbitration.

Exh. at 33.    In January 2015, AFA transferred her case to AFA Counsel Scott Goodman

(“Goodman”). Exh. at 36; see AC at 7. On March 16, 2015, Goodman reported to Plaintiff that

AFA had decided not to arbitrate her grievance, but that the option to proceed to arbitration on her

own remained open if she agreed to pay $5,000 to an arbitrator. Exh. at 39; AC at 7, ¶ 7. Plaintiff

alleges that, on about March 16, 2015, she emailed Goodman stating that she was interested in

pursuing arbitration but received no response from him or AFA. Id. However, AFA contends that

Plaintiff did not take any steps to initiate the arbitration or provide payment for arbitration. ECF

No. 49-2 at 11.

       Sometime thereafter, Plaintiff repeatedly emailed Goodman requesting access to the

records of her grievance hearing and eventually, she received records relating to the step 1 hearing.

Id. at 4. Plaintiff believes these records “proved [] [her] termination was overturned including

documents supporting the reason for overturning the termination.” Id. at 4. Plaintiff alleges that

she discovered this “new evidence” of her termination being rescinded in January 2018. ECF No.

55 at 2. She attached to her initial complaint one of the documents that allegedly establishes

rescission (labeled “Formal Notice”). ECF No. 2 at 24; ECF No. 2-1 at 57–58. In her opposition


2
 On November 21, 2014, Commander-Stegemoller explained to Plaintiff that the grievant is never
present at step 2 hearings because the hearing is between the company and the union only, an
assertion that Plaintiff claims is false. Exh. at 25; see AC at 6, ¶ 6.


                                                     4
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 5 of 22 PageID: 836




to the motions to dismiss, Plaintiff attaches the same document (now labeled “Exhibit A”) and

again claims that the document is evidence of “Devito[’s] decision to overturn [the] termination of

Plaintiff.” ECF No. 55 at 11; see also id. at 18 (Plaintiff states that Exhibit A is a “document

showing termination overturned”). However, this document does not appear to show that her

termination was overturned, it merely states the relief that Plaintiff sought from the grievance

committee: “Remedy Sought: Grievance upheld. Termination overturned and the grievant be

returned to wo[r]k and made whole as it applies to all aspects of their job.” ECF No. 55-1 at 6,

Exh. A (emphasis added, entire excerpt highlighted in original).3

       C.      Equal Employment Opportunity Commission Investigation

       On February 26, 2015, Plaintiff filed a complaint with the Equal Employment Opportunity

Commission (the “EEOC”) alleging that United engaged in discrimination based on Plaintiff’s

race, ethnicity, and/or national origin in violation of Title VII of the Civil Rights Act and

retaliation. Exh. at 92. On January 15, 2016, the EEOC recommended that the case be closed for

lack of reasonable cause. Id. On January 30, 2016, the EEOC sent Plaintiff a notice dismissing

Plaintiff’s EEOC complaint because the EEOC was unable to conclude that United had violated

federal law. Id. at 46. The notice provided Plaintiff a right-to-sue, which stated that Plaintiff “may

only pursue this matter by filing suit against the Respondent named in the charge [United] within

90 days of receipt of said notice. Otherwise, [the] right to sue will be lost.” Id.




3
 On an unspecified date, Plaintiff contacted AFA’s headquarters, namely AFA’s International
Secretary Treasurer Kevin Creighan (“Creighan”), to appraise them of her “discovery.” AC at 4.
She received little help besides being informed that Goodman no longer works for AFA. AC at 4;
Exh. at 74.


                                                      5
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 6 of 22 PageID: 837




       D.      State Court Action

       On August 4, 2016, Plaintiff filed an action against United and Komar-Kasnowski in New

Jersey Superior Court, County of Essex captioned Villarreal v. United Airlines and Komar-

Kasnowski bearing docket number ESX-L-5461-16 (the “State Court Action”). Plaintiff claimed

that she was subjected to discrimination based on her race, ethnicity, and/or national origin during

her employment with United and was wrongfully terminated in violation of the New Jersey Law

Against Discrimination (“NJLAD”). Exh. at 54–56; ECF No 48-3 at 7–9. Plaintiff made virtually

the same allegations against United and Komar-Kasnowski in her State Court Action as she does

in the instant action. See Exh. at 54–56

       On September 28, 2018, the Court granted United and Komar-Kasnowski’s unopposed

motion for summary judgment and dismissed Plaintiff’s state court complaint with prejudice. ECF

No. 48-3 at 12–13. 4 Plaintiff did not appeal the September 2018 order. Hall Decl., ¶ 15.

       E.      Procedural History of the Instant Action

       On April 5, 2019, Plaintiff initiated the instant action in the United States District Court

for the Southern District of New York against United and AFA (“Defendants”), alleging: (1)

violations of Title VII of the Civil Rights Act of 1964 (“Title VII”), the Fair Labor Standards Act

(the “FLSA”), and the Railway Labor Act (“RLA”); (2) breach of contract; and (3) negligence.

ECF No. 2. The case was transferred to this Court on April 22, 2019. ECF No. 5. On October 1,




4
 In her opposition to the motions to dismiss, Plaintiff alleges that she was not allowed to submit
an opposition to the motion for summary judgment because her ex-counsel was still the attorney
on file despite withdrawing from the case earlier on. ECF No. 55 at 3. United asserts that Plaintiff
knowingly appeared in the State Court Action pro se, following her former counsel’s request to
withdraw, and that nothing restricted her ability to respond to the motion for summary judgment
or appeal the order granting dismissal. ECF No. 59 at 8.


                                                     6
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 7 of 22 PageID: 838




2019, AFA filed a motion for a more definite statement pursuant to Federal Rule of Civil Procedure

12(e) (ECF No. 12), which the Court granted on May 5, 2020 (ECF No. 37).

         On June 2, 2020, Plaintiff filed a response to the Court’s order for a more definite

statement. AC at 1. Defendants and the Court accept Plaintiff’s filing as her Amended Complaint.

See ECF Nos. 48-1 at 13, 49-2 at 12. The Amended Complaint is difficult to follow, as it contains

many conclusory statements, spelling and grammatical errors, and the allegations are at times out

of order or incoherent. See generally AC. Although Plaintiff does not number her claims, the

Court discerns five causes of action: (1) a violation of Title VII by AFA and United (AC at 5–8);

(2) breach of contract by United and AFA (id. at 8); (3) breach of the duty of fair representation

by AFA (id. at 8); (4) violation of section 204 of the RLA by AFA (id. at 9); and (5) negligence

by AFA and United (id. at 9).          Plaintiff seeks immediate reinstatement of employment,

compensatory damages (backpay and pain and suffering) and punitive damages. Id. at 9.

       On June 16, 2020, United filed its motion to dismiss pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6) (ECF No. 48), and AFA filed its motion to dismiss pursuant to

Rule 12(b)(6) (ECF No. 49). United argues that all claims against it are barred by res judicata and

New Jersey’s Entire Controversy Doctrine (ECF No. 48-1 at 8–14), Plaintiff’s claims for violations

of Title VII and negligence are barred by their respective statutes of limitations (id. at 13–16), and

the Court lacks jurisdiction over Plaintiff’s breach of contract claim because it is preempted by the

RLA (id. at 16–18). AFA argues that Plaintiff failed to sufficiently allege any claims against it,

and moreover, that Plaintiff’s duty of fair representation claim is untimely. 49-2 at 13–26.

       On July 30, 2020, Plaintiff filed a brief titled “motion for a partial order in favor of plaintiff

of the undisputed complaints and opposition to defendants United Airlines[’] and AFA Union[’s]




                                                       7
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 8 of 22 PageID: 839




motions to dismiss the complaints.” ECF No. 55. 5            Although Plaintiff filed her opposition eight

days later than the Court-approved deadline of July 22, 2020 (see ECF No. 52), the Court will

consider her submission nonetheless. See Lemons v. Atl. City Police Dep’t, No. 06-3440, 2009

WL 140514, at *1 (D.N.J. Jan. 20, 2009) (considering pro se plaintiff’s opposition despite plaintiff

filing three weeks late). On August 10, 2020, Defendants replied to Plaintiff’s opposition. ECF

Nos. 58, 59.

    II.      LEGAL STANDARD

          To survive dismissal under Federal Rule of Civil Procedure 12(b)(6), “a complaint must

contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). A claim is facially plausible when supported

by “factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. A complaint that contains “a formulaic recitation of the

elements of a cause of action” supported by mere conclusory statements or offers “‘naked

assertions’ devoid of ‘further factual enhancement’” will not suffice. Id. (citation omitted). In

evaluating the sufficiency of a complaint, the court accepts all factual allegations as true, draws all

reasonable inferences in favor of the non-moving party, and disregards legal conclusions. Phillips

v. Cty. of Allegheny, 515 F.3d 224, 231–34 (3d Cir. 2008). Pro se complaints are liberally



5
  In her opposition, Plaintiff raises a claim under the FLSA. ECF No. 55 at 5. Even though
Plaintiff raised an FLSA claim in her initial complaint, the Court will not consider the omitted
FLSA claim because the Amended Complaint has become the operative pleading. See Garrett v.
Wexford Health, 938 F.3d 69, 82 (3d Cir. 2019) (“In general, an amended pleading supersedes the
original pleading and renders the original pleading a nullity. Thus, the most recently filed amended
complaint becomes the operative pleading.”) (internal citations omitted); Argentina v. Gillette, 778
F. App’x 173, 175 n.3 (3d Cir. 2019) (holding that “liberal construction of a pro se amended
complaint does not mean accumulating allegations from superseded pleadings”). Moreover,
Plaintiff cannot amend her complaint via an opposition brief to a motion to dismiss. See
Pennsylvania ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988).


                                                         8
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 9 of 22 PageID: 840




construed and held to less stringent standards than pleadings drafted by lawyers; however, “pro se

litigants still must allege sufficient facts in their complaints to support a claim.” Mala v. Crown

Bay Marina, Inc., 704 F.3d 239, 244–45 (3d Cir. 2013) (citation omitted).

   III.        DISCUSSION

          The Court has considered the arguments for and against dismissal and finds, as explained

below, that: (A) all of Plaintiff’s claims against United are barred by New Jersey’s Entire

Controversy Doctrine and res judicata, and thus are dismissed; (B) Plaintiff’s Title VII claims

against AFA and United, Plaintiff’s breach of duty of fair representation claim against AFA, and

Plaintiff’s negligence claim against United and AFA are dismissed for failure to state a claim

pursuant to Rule 12(b)(6); and (C) Plaintiff’s breach of contract claim against United and AFA is

dismissed for lack of subject matter jurisdiction under Rule 12(b)(1).

          A.     Preclusion: United

          As an initial matter, the Court finds that all claims against United are barred by New

Jersey’s Entire Controversy Doctrine and res judicata. ECF No. 48-1 at 8–14.

          The Entire Controversy Doctrine, codified under N.J. Ct. R. 430A, and res judicata “both

share a trio of requirements” for preclusive effect to be given to a claim: (1) “the judgment in the

prior action must be valid, final, and on the merits”; (2) “the parties in the action must be identical

or in privity with those in the prior action”; and (3) “the action must grow out of the same

transaction or occurrence as the claim in the earlier one.” Rodrigues v. Unifund CCR, LLC, 690

F. App’x 799, 802 (3d Cir. 2017) (applying the Entire Controversy Doctrine together with res

judicata) (citations omitted). All three elements are satisfied here.

          First, the judgment in the State Court Action was valid, final, and on the merits, as the

action was dismissed with prejudice on a motion for summary judgment. See ITT Corp. v. Intelnet




                                                      9
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 10 of 22 PageID: 841




 Int’l Corp., 366 F.3d 205, 214 n.17 (3d Cir. 2004) (“[A] dismissal with prejudice clearly constitutes

 an adjudication on the merits…”) (citation omitted); Hubicki v. ACF Indus., Inc., 484 F.2d 519,

 524 (3d Cir. 1973) (“[T]he law is clear that summary judgment is a final judgment on the merits

 sufficient to raise the defense of res judicata in a subsequent action between the parties.”). Second,

 Plaintiff and United were parties in both suits as Plaintiff sued United in the State Court Action,

 and she is suing United again in the instant lawsuit.

         Lastly, Plaintiff’s claims in this lawsuit arise out of the same transaction or occurrence as

 her NJLAD claim in the State Court Action, namely Plaintiff’s employment at United and her

 subsequent termination. In evaluating the third and final element, courts consider whether the acts

 complained of and the material facts alleged are the same, whether the relief sought is the same,

 and whether the same evidence necessary to maintain the second action would have been sufficient

 to support the first. See Athlone Indus., Inc., 746 F.2d at 984. Here, Plaintiff’s core complaint in

 the State Court Action––discrimination and retaliation by United, mainly by her supervisor,

 Komar-Kasnowski––is identical to her core complaint in the instant action. 6 See Exh. at 54–56.

 Moreover, the relief sought (compensatory and punitive damages) is the same in both actions,

 although Plaintiff additionally seeks immediate reinstatement of employment in the instant action.

 See id. Notably, the material facts alleged in the State Court Action are the same as those alleged

 in this action. In 2008, a hostile relationship developed between Plaintiff and Komar-Kasnowski

 following Plaintiff’s involvement in another employee’s disciplinary hearing. Exh. at 54–56, ¶¶

 3–4. Thereafter, Komar-Kasnowski mocked Plaintiff’s ethnicity and issued pretextual warnings

 (id. ¶¶ 5, 8, 9), and in July 2014 Plaintiff was terminated for failing to call out of work, although



 6
   Although Plaintiff’s Amended Complaint contains many new allegations concerning errors
 committed during her grievance hearings, those new allegations are aimed primarily at AFA.


                                                      10
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 11 of 22 PageID: 842




 Plaintiff claims she did (id., ¶ 14). Indeed, the evidence necessary to maintain the instant action,

 such as evidence of discriminatory acts by Komar-Kasnowski, would have supported the State

 Court Action. See Athlone Indus., Inc., 746 F.2d at 984. Thus, the third element of preclusion is

 met here.

        The fact that Plaintiff introduces new claims in the instant action is irrelevant. The Entire

 Controversy Doctrine bars claims that “accrued, ripened, and become known to [Plaintiff] during

 the pendency of the state court [] action.” Puche v. Wells Fargo NA, 256 F. Supp. 3d 540, 548

 (D.N.J. 2017). Similarly, “[t]he doctrine of Res Judicata bars not only claims that were brought

 in a previous action, but also claims that could have been brought.” Duhaney v. Attorney Gen. of

 U.S., 621 F.3d 340, 347 (3d Cir. 2010). Plaintiff appears to argue that her claims remain viable

 because she discovered new evidence, which revealed that United not only discriminated and

 retaliated against Plaintiff but also falsely stated that “Plaintiff[’s] termination was not

 overturned.” ECF No. 55 at 8. However, Plaintiff states that she discovered the allegedly “[n]ew

 evidence” in January 2018. Id. at 2. Consequently, Plaintiff was aware of any claims based on

 this new evidence during the pendency of the State Court Action, which was finalized in September

 2018, and could have raised these claims earlier.

        Therefore, as all three preclusion elements are satisfied here, all claims against United are

 barred by both the Entire Controversy Doctrine and res judicata, including any new claims based

 on the alleged concealment of Plaintiff’s termination being overturned. See Duhaney, 621 F.3d at

 347; Puche, 256 F. Supp. 3d at 548.

        B.      Failure to State a Claim

        Next, the Court considers whether Plaintiff has sufficiently alleged a claim for relief. For

 the reasons set forth below, the Court dismisses the following claims under Rule 12(b)(6): (1)




                                                     11
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 12 of 22 PageID: 843




 Plaintiff’s Title VII claims against AFA and United; (2) Plaintiff’s breach of duty of fair

 representation claim against AFA; and (3) Plaintiff’s negligence claim against United and AFA.

            1.    Title VII

        Plaintiff alleges in her Amended Complaint that both AFA and United violated Title VII

 by discriminating against her on the basis of her race, gender, and/or national origin, and by

 retaliating against her for attempting to intervene in a coworker’s investigation and for filing

 discrimination complaints.      AC at 5–8.       Plaintiff specifically alleges that various AFA

 representatives (Williams, Barnett, Goodman, and Creighan) “discriminated” and/or “retaliated”

 against her by mishandling the defense of Plaintiff’s grievances. AC at 5–8. Plaintiff’s claim

 against AFA is dismissed because she has failed to plead an exhaustion of administrative remedies

 or the prima facie elements of a Title VII claim. Plaintiff’s Title VII claim against United is

 dismissed because she did not adhere to the statute of limitations.

                 a. Title VII Claim against AFA

        Prior to initiating a Title VII action, a plaintiff must exhaust her administrative remedies,

 typically by filing a charge with the EEOC and receiving a right to sue letter from the EEOC.

 Burgh v. Borough Council of Montrose, 251 F.3d 465, 469–70 (3d Cir. 2001); see 42 U.S.C. §

 2000(e)–5(e)(1) (setting forth procedural requirements for a Title VII action). “The purpose of

 requiring exhaustion is to afford the EEOC the opportunity to settle disputes through conference,

 conciliation, and persuasion, avoiding unnecessary action in court.” Antol v. Perry, 82 F.3d 1291,

 1296 (3d Cir. 1996). A plaintiff’s “[f]ailure to exhaust administrative remedies, while not a

 jurisdictional defect, is a ground to dismiss a case for failure to state a claim.” Devine v. St. Luke’s

 Hosp., 406 F. App’x 654, 656 (3d Cir. 2011) (citing Anjelino v. N.Y. Times Co., 200 F.3d 73, 87–

 88 (3d Cir. 1999)). The Amended Complaint does not contain any allegation that Plaintiff filed




                                                       12
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 13 of 22 PageID: 844




 an EEOC claim or obtained a right-to-sue letter against AFA, and no such documents are attached

 to her filings. Moreover, Plaintiff does not appear to dispute AFA’s argument that she failed to

 allege an exhaustion of administrative remedies. Thus, Plaintiff’s Title VII claim against AFA is

 dismissed. See Devine v. St. Luke’s Hosp., 406 F. App’x at 656.

        AFA additionally argues that, even if Plaintiff had alleged an exhaustion of administrative

 remedies, and timely filed the instant action, her Title VII claims must nevertheless be dismissed

 because they are conclusory and do not give rise to a plausible claim. The Court agrees.

        To establish a prima facie case of discrimination under Title VII, Plaintiff must allege: “(1)

 that [she] is a member of a protected class; (2) that [she] was qualified for the position she held;

 (3) that [she] suffered an adverse employment action; and (4) the adverse employment action was

 ‘under circumstances that give rise to an inference of unlawful discrimination such as might occur

 when the position is filled by a person not of the protected class.’” Jones v. Express Jet Airlines,

 No. 11-926, 2011 WL 5024435, at *3 (D.N.J. Oct. 17, 2011) (quoting Jones v. School District of

 Philadelphia, 198 F.3d 403, 410 (3d Cir. 1999)).

        Even liberally construing Plaintiff’s allegations, she has failed to allege the fourth element

 of a Title VII discrimination claim – that any adverse actions 7 were taken against her because of

 her race or gender; nor does Plaintiff provide facts that could create an inference of discrimination

 by AFA. See Pivirotto v. Innovative Sys., Inc., 191 F.3d 344, 356 (3d Cir. 1999) (to meet the

 fourth element, the plaintiff must put forward “evidence adequate to create an inference that an

 employment decision was based on an illegal discriminatory criterion”). In particular, Plaintiff

 fails to allege that other employees who were of a different ethnicity, national origin, and/or


 7
   Plaintiff alleges various adverse actions taken by AFA representatives, such as Williams’
 abandonment of Plaintiff’s grievance complaint (AC at 6), Brooks’ failure to protect Plaintiff’s
 due process rights (id.), and Goodman’s failure to pursue arbitration on Plaintiff’s behalf (id. at 7).


                                                       13
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 14 of 22 PageID: 845




 gender, were treated more favorably; even though such allegations are essential for a Title VII

 discrimination claim. See Sarullo v. U.S. Postal Serv., 352 F.3d 789, 798 (3d Cir. 2003) (holding

 that the central focus of a prima facie Title VII discrimination case “is always whether the

 employer is treating some people less favorably than others because of their race, color, religion,

 sex or national origin”) (internal quotations omitted).      Therefore, Plaintiff fails to state a

 discrimination claim against AFA under Title VII. See Santos v. Iron Mountain Film & Sound,

 No. 12-4214, 2014 WL 673064, at *4 (D.N.J. Feb. 20, 2014), aff’d, 593 F. App’x 117 (3d Cir.

 2014) (dismissing plaintiff’s claim where he failed to allege “that other employees who were of a

 different ethnicity or national origin were treated more favorably” because without such factual

 content the Court cannot infer discrimination).

        Plaintiff also fails to a state a retaliation claim against AFA under Title VII. “To establish

 a prima facie case of retaliation [against a union], the plaintiff must demonstrate: (1) she

 participated in a protected activity known to the [u]nion; (2) she suffered an adverse employment

 action; and (3) a causal connection between the protected activity and the adverse employment

 action.” Patterson v. AFSCME #2456, No. 07-0965, 2008 WL 2073991, at *12 (M.D. Pa. May

 14, 2008), aff’d, 320 F. App’x 143 (3d Cir. 2009) (citations omitted).

        Although the filing of a grievance against one’s employer qualifies as an activity protected

 by Title VII (Overall v. Univ. of Pa., 412 F.3d 492, 499 (3d Cir. 2005)), Plaintiff has not

 sufficiently alleged a causal connection between the filing of her grievance and AFA’s refusal to

 proceed to arbitration; nor may the Court reasonably infer any causal connection from her

 pleadings. Here, almost a year elapsed between the filing of Plaintiff’s third grievance and AFA’s

 decision not to proceed to arbitration; thus, the timing was not suggestive of retaliatory motive.

 See Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 273–74 (2001) (citing cases where three and




                                                     14
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 15 of 22 PageID: 846




 four months between protected activity and adverse employment action was insufficient to

 establish a causal connection). Moreover, the Amended Complaint lacks factual allegations that

 suggest AFA harbored antagonism towards Plaintiff.               Accordingly, Plaintiff’s Title VII

 discrimination claim against AFA fails to state claim. See Patterson, 2008 WL 2073991, at *12.

        Therefore, as an additional basis for dismissal of the Title VII claim against AFA,

 Plaintiff’s claim is dismissed for failing to plead the requisite elements.

                b. Title VII Claim against United

        Plaintiff’s Title VII claim against United is barred by the applicable statute of limitations.

 Although Plaintiff does attach (to her initial complaint) the required right-to-sue letter against

 United, the letter reveals how Plaintiff’s claims against United are time-barred. See Exh. at 46. A

 Title VII action “must be filed within 90 days of the date on which the complainant has notice of

 the EEOC’s decision not to pursue the administrative charge.” Burgh v. Borough Council of

 Borough of Montrose, 251 F.3d 465, 470 (3d Cir. 2001) (citing 42 U.S.C. § 2000e-5(f)(1)). The

 90-day period is generally triggered on the date the complainant receives the right-to-sue letter.

 Id. Here, the EEOC issued Plaintiff a right-to-sue letter on January 30, 2016, and Plaintiff filed

 the State Court Action on August 4, 2016, which suggests that Plaintiff received the right-to-sue

 letter sometime prior to August 4, 2016. Plaintiff’s filing of the instant action in April 2019, at

 least two and a half years after she received the right-to-sue letter, is untimely. See 42 U.S.C. §

 2000e-5(f)(1); Burgh, 251 F.3d at 470 (3d Cir. 2001). 8




 8
  The Court notes that Plaintiff has not made any allegations that suggest she received the January
 2016 right-to-sue letter after August 2016, or that suggest a different right-to-sue letter is operative
 herein.


                                                       15
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 16 of 22 PageID: 847




            2. Breach of the Duty of Fair Representation claim against AFA

        Plaintiff also alleges that AFA breached its duty of fair representation to her, but does not

 explain what conduct constituted a breach of this duty. See AC at 8. Plaintiff merely states that

 “the AFA union not only failed to perform its duty of fair representation, in addition, [] the union

 also obstructed the Plaintiff[’s] right[] to return to work after the AFA was aware of the results of

 overturning the termination.” Id.

        “The duty of fair representation is inferred from unions’ exclusive authority under the

 National Labor Relations Act . . . to represent all employees in a bargaining unit.” Chauffeurs,

 Teamsters & Helpers, Local No. 391 v. Terry, 494 U.S. 558, 563 (1990). The duty operates as a

 “bulwark to prevent arbitrary union conduct against individuals stripped of traditional forms of

 redress by the provisions of federal labor law.’” Breininger v. Sheet Metal Workers Int’l Ass’n

 Local Union No. 6, 493 U.S. 67, 74–79 (1989) (quoting Vaca v. Sipes, 386 U.S. 171, 190 (1967)).

 It applies to the bargaining process between the union and employer, as well as the subsequent

 enforcement of the collective bargaining agreement. Chauffeurs, Teamsters & Helpers, 494 U.S.

 at 563. Accordingly, the union is “required to pursue [its members’] grievances in a manner

 consistent with the principles of fair representation.” Id.

        The Court finds that Plaintiff’s duty of fair representation claim is time-barred. A claim

 for a breach of the duty of fair representation faces a six-month statute of limitations, which begins

 to run “when the claimant discovers, or in the exercise of reasonable diligence should have

 discovered, the acts constituting the alleged violation.” Vadino v. A. Valey Engrs., 903 F.2d 253,

 260 (3d Cir. 1990) (citing Hersh v. Allen Prods. Co., 789 F.2d 230, 232 (3d Cir. 1986)). 9 Here,


 9
  Courts in this Circuit have “appl[ied] the Hersh standard for commencement of the limitations
 period for DFR claims in many varied circumstances.” Kleinerman v. Chao, No. 05-2699, 2006
 WL 1949211, at *3 (D.N.J. July 12, 2006) (collecting cases).


                                                       16
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 17 of 22 PageID: 848




 the statute of limitation was triggered, at the latest, in January 2018, when Plaintiff discovered the

 allegedly new evidence of her termination being overturned. 10 Thus, Plaintiff’s initiation of the

 instant action in April 2019, over one year later, was untimely. Accordingly, the Court dismisses

 Plaintiff’s duty of fair representation claim on timeliness grounds. See id. 11

              3. Violation of the RLA by AFA (id. at 9)

           Next, Plaintiff alleges that AFA violated section 204 of the RLA when it misrepresented

 to Plaintiff that her termination was not overturned. AC at 9. 12 However, there does not appear

 to be a private cause of action for a breach of section 204. The RLA governs only three types of

 disputes: (1) “representation disputes” (disputes concerning the selection of collective-bargaining

 representatives), (2) “major disputes,” (disputes over the formation of collective agreements or

 efforts to secure them) and (3) “minor disputes” (disputes concerning an interpretation of existing

 collective agreements). Indep. Ass’n of Cont’l Pilots v. Cont'l Airlines, 155 F.3d 685, 690 (3d Cir.

 1998); Int’l Ass’n of Machinists & Aerospace Workers Dist. Local Lodge 1776 v. Jackson, No. 09-

 150, 2010 WL 597247, at *3 (E.D. Pa. Feb. 19, 2010). Plaintiff does not dispute the selection of

 her AFA representatives or the formation of the CBA. Nor does Plaintiff’s RLA claim appear to




 10
      Plaintiff does not address AFA’s timeliness argument in her opposition brief.
 11
   Although AFA additionally argues that Plaintiff’s claim must be dismissed for failure to state a
 claim, the Court will not reach this argument at this time because the Amended Complaint is
 unclear as to which alleged actions taken by AFA constituted a breach of the DFR.
 12
     Section 204 of the Railway Labor Act (RLA) states: “The disputes between an employee or
 group of employees and a carrier or carriers by air growing out of grievances, or out of the
 interpretation or application of agreements concerning rates of pay, rules, or working conditions .
 . . may be referred by petition of the parties or by either party to an appropriate adjustment board,
 as hereinafter provided . . . It shall be the duty of every carrier and of its employees . . . to establish
 a board of adjustment . . . Such boards of adjustment may be established by agreement . . .” 45
 U.S.C. § 184.


                                                         17
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 18 of 22 PageID: 849




 be based on an interpretation of the CBA––and even if it were, it would be barred by preemption,

 as explained infra. Therefore, Plaintiff’s claim for a violation of Section 204 is dismissed.

            4. Negligence by AFA and United

        Plaintiff also asserts a negligence claim against AFA and United. AC at 9. Plaintiff alleges

 that United acted negligently by discriminating and retaliating against her, and AFA acted

 negligently by failing to enforce Plaintiff’s claims of discrimination. Id.

        To make a prima facie case for common law negligence in New Jersey, a plaintiff must

 plead four elements: (1) a duty of care, (2) a breach of that duty, (3) proximate cause, and (4)

 actual damages. See Townsend v. Pierre, 221 N.J. 36, 51 (2015); Brunson v. Affinity Fed. Cred.

 Union, 199 N.J. 381, 400 (2009). Negligence claims under New Jersey law must be filed within

 two years after accrual of the claim. Russo Farms v. Vineland Bd. of Educ., 144 N.J. 84, 98 (1998)

 (citing N.J. Stat. § 59:8-8). “A claim for negligence accrues when [the plaintiff] suffers actual

 consequential damage or loss from the defendant’s negligence.” Id. at 98 (internal quotations and

 citations omitted).

        Although it is unclear when Plaintiff sustained damages, United asserts that the negligence

 claim against it accrued, at the latest, on August 6, 2014, which was Plaintiff’s last day with United.

 ECF No. 48-1 at 23. Plaintiff does not dispute this assertion and does not offer an alternative

 accrual period. Nevertheless, construing all inferences in favor of Plaintiff, the Court finds that

 her negligence claim against United accrued, at the latest, in December 2014, when United denied

 Plaintiff’s termination grievance at step 2. See AC at 6, ¶ 6. Furthermore, the Court finds that

 Plaintiff’s negligence claim against AFA accrued, at the latest, in March 2015, when AFA

 informed Plaintiff that it would not pursue arbitration on her behalf. AC at 7, ¶ 7; Exh. at 39.

 Neither AFA nor Plaintiff have posited an alternative period of accrual. Accordingly, any claim




                                                       18
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 19 of 22 PageID: 850




 for negligence against United expired in December 2016, and any claim for negligence against

 AFA expired in March 2017. See N.J. Stat. § 59:8-8; Russo Farms, 144 N.J. at 98. Thus, Plaintiff’s

 negligence claims, filed on April 5, 2019, are dismissed as untimely as to both Defendants.

        C.      Subject Matter Jurisdiction over Breach of Contract Claim

        Next, the Court considers Plaintiff’s breach of contract claim. Plaintiff alleges that United

 and AFA breached the CBA by intentionally failing to comply with its terms but does not specify

 what actions taken by United or AFA constituted a breach. AC at 8. 13 United correctly argues

 that this Court lacks subject matter jurisdiction over any breach of contract claims, due to

 preemption by the RLA. Thus, preemption is an additional basis for dismissal of the breach of

 contract claim against United (as the claims is already barred by preclusion doctrines) and the sole

 basis for dismissal of the breach of contract claim against AFA.

        Plaintiff’s employment with United was subject to the RLA (45 U.S.C. § 151, et seq.; 45

 U.S.C. § 181, et seq.), which was enacted “to promote stability in labor-management relations by

 providing a comprehensive framework for resolving labor disputes.” Hawaiian Airlines, Inc. v.

 Norris, 512 U.S. 246, 252 (1994) (citation omitted). 14 Section 2 of the RLA, 45 U.S.C. § 151a

 preempts all state law governing so-called “minor” disputes between employers and employees.



 13
    Based on Plaintiff’s briefing, it appears Plaintiff is asserting at least three bases for her breach
 of contract claim. First, Plaintiff argues that United’s failure to produce records of her scheduling
 violation constitutes a breach of Section 19-7 of the CBA. See ECF Nos. 55 at 6 (“[U]nited
 Airlines [has a d]uty to provide[] all tap[e]s whenever [there] is a conflict [with] flight attendants
 [concerning] [s]cheduling to deny or confirm [a]ny miscommunications, [h]owever, TAPES NOT
 FOUND BY UNITED AIRLINES contract (19-7)”) (emphasis in original); 55-1 at 18–19
 (Plaintiff provides an excerpt of Section 19-7 of the CBA). Second, Plaintiff argues that she was
 denied the right to be present at the grievance hearing in violation of Section 19-5 of the CBA.
 ECF No. 55 at 6. Third, Plaintiff argues that she did not receive a written decision of her step 2
 grievance hearing in violation of Section 19-4. ECF No. 55 at 9.
 14
   All provisions of the RLA were made applicable to the nation’s airlines by 45 U.S.C. § 181
 (except the provision creating the National Railroad Adjustment Board).


                                                       19
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 20 of 22 PageID: 851




 Id. at 256. A dispute is minor if it involves “the interpretation or application of existing labor

 agreements,” whereas a major dispute involves “rights and obligations that exist independent of

 the CBA.” Id. at 260. “[F]ederal courts generally do not have jurisdiction over “minor” disputes

 (as defined above), which must be litigated before special arbitral or administrative tribunals.”

 Nachtsheim v. Cont’l Airlines, 111 F. App’x 113, 116 (3d Cir. 2004) (citing Childs v. Pa. Fed’n

 Bhd. of Maint. Way Employees, 831 F.2d 429, 433 (3d Cir. 1987)).

        The Court finds that Plaintiff’s breach of contract claim qualifies as a minor dispute. The

 Third Circuit Court of Appeals has explained that any claim requiring an interpretation of specific

 provisions in a CBA qualifies as a minor dispute. See Capraro v. United Parcel Serv. Co., 993

 F.2d 328, 332 (3d Cir. 1993). Moreover, where the plaintiff’s basic injury is wrongful discharge,

 the claim is considered a minor dispute subject to preemption. Id. at 333. Here, Plaintiff’s breach

 of contract claim involves an interpretation of three specific provisions of the CRA and the basic

 injury complained of is wrongful termination. As such, Plaintiff’s claim qualifies as a minor

 dispute subject to preemption. See id. at 334 (finding it “hard to imagine” a circumstance where a

 state law tort claim arising from an allegedly wrongful discharge would “avoid RLA’s mandatory

 recourse to arbitration”).

        Federal jurisdiction lies for such minor disputes in only four exceptional situations: (1)

 when “the employer repudiates the private grievance machinery”; (2) when “resort to

 administrative remedies would be futile”; (3) when “the employer is joined in a DFR claim against

 the union”; or (4) when “the union’s DFR breach causes the employee to lose the right to present

 his or her grievance.” Miklavic v. USAir Inc., 21 F.3d 551, 555 (3d Cir. 1994). Although none of

 the parties address these exceptions to RLA preemption in their briefing, the exceptions appear

 inapplicable under the circumstances present here. Accordingly, the Court finds that the RLA




                                                     20
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 21 of 22 PageID: 852




 preempts Plaintiff’s breach of contract claim, and thus, the claim is dismissed for lack of subject

 matter jurisdiction.

             5. Federal Rule of Civil Procedure 8(a) and 10(b)

          Lastly, the Court notes that Plaintiff has failed to adhere to Federal Rules of Civil Procedure

 8(a) and 10(b). First, Plaintiff’s Amended Complaint fails to include either the required “short and

 plain statement of the grounds for the court’s jurisdiction” or “a short and plain statement of the

 claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). These rules “underscore

 the emphasis placed on clarity and brevity by the federal pleading rules.” Binsack v. Lackawanna

 Cty. Prison, 438 F. App’x 158, 160 (3d Cir. 2011) (citing In re Westinghouse Sec. Litig., 90 F.3d

 696, 702 (3d Cir. 1996). In addition to the Complaint’s failure under Rule 8(a), Plaintiff’s

 complaint fails to state her claims or defenses in numbered paragraphs, as required by Rule 10(b).

          The Court will not dismiss a complaint merely because it does not comply with Rule 8 or

 Rule 10. See Coleman v. Camacho, 2012 WL 5986455, at *3 (D.N.J. Nov. 27, 2012). However,

 Plaintiff must remedy these deficiencies if she elects to file a second amended complaint. See

 Vurimindi v. Achek, 515 F. App’x 95, 97 (3d Cir. 2013) (upholding the dismissal of a complaint

 for failure to comply with Rule 8(a) where Plaintiff repeatedly failed, despite specific instruction

 from the Court, to properly plead his claims).

    IV.      DENIAL OF ORDER IN FAVOR OF PLAINTIFF

          In her opposition to the motions to dismiss, Plaintiff requests the Court to enter a partial

 order in favor of Plaintiff because United and AFA did not dispute the allegations in Plaintiff’s

 Complaint. See ECF No. 55 at 12. Plaintiff appears to base her request on the false assertion that

 “[t]he defendants United and AFA union admitted that all the facts contained in the complaints

 [a]re TRUE.” ECF No. 55 at 2; see also id. at 12 (“AFA union did not dispute [its f]ailure to




                                                        21
Case 2:19-cv-10580-CCC-JBC Document 71 Filed 02/26/21 Page 22 of 22 PageID: 853




 protect its members from racial discrimination . . . [and is] not disputing anywhere that they did

 not represent [] [P]laintiff.”).   However, Defendants have not admitted any of Plaintiff’s

 allegations, and merely accepted as true the facts of the Amended Complaint for the purpose of

 their motions to dismiss. See ECF Nos. 48-1 at 3, n.1, 49-2 at 3, n.1. Therefore, Plaintiff’s request

 is denied.

    V.        CONCLUSION

         For the foregoing reasons, Defendants’ motions to dismiss (ECF Nos. 48, 49) the Amended

 Complaint (ECF No. 41) are granted. All claims are dismissed without prejudice pursuant to Rules

 12(b)(1) and 12(b)(6). Plaintiff may file a second amended complaint that cures the pleading

 deficiencies discussed herein within thirty (30) days of the date of this Opinion. An appropriate

 Order accompanies this Opinion.


         DATED: February 26, 2021


                                                           CLAIRE C. CECCHI, U.S.D.J.




                                                      22
